PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,634,385
Issue Date: 28 Apr 2020
Application No. 12/769,081
Filing or 371(c) Date: 28 Apr 2010
Attorney Docket No.  H0022702-US /1264-020US02
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b)” (“Request”), filed June 25, 2020, as supplemented by the RESPONSE TO REQUEST FOR INFORMATION, filed March 4, 2021. Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from two hundred forty-one (241) days to three hundred sixty-five (365) days, applying current 37 CFR 1.704(c)(3). The Office’s redetermination of the PTA indicates the correct PTA is three hundred thirty-three (333) days. 

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 241 days on April 28, 2020. Applicant timely submitted a reconsideration/recalculation request with $200 petition fee on June 25, 2020. The Office issued a Request for Information on January 8, 2021, giving applicant the opportunity to apply current 37 CFR 1.704(c)(3) to the PTA calculation, rather than the version of 37 CFR 1.704(c)(3) in effect for applications in which a notice of allowance was mailed before July 16, 2020. On March 4, 2021, applicant timely replied to the January 8, 2021 Request for Information and requested that the Office apply current 37 CFR 1.704(c)(3) to the PTA calculation.


Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 796 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 425 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
980 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 241 days (796 days of A Delay + 425 days of B Delay + 0 days of C Delay - 0 days of Overlap - 980 days of Applicant Delay).

The Request argues the Office should have charged a 778 day period of reduction, not a 902 day period of reduction, pursuant to 37 CFR 1.704(c)(11) in connection with the filing of an appeal brief on March 4, 2019 after a Notice of Appeal was filed on October 14, 2016. The Request asserts the period of Applicant Delay is 856 (778 + 78) days. The Request argues the correct PTA is 365 days (796 days of A Delay + 425 days of B Delay + 0 days of C Delay - 0 days of Overlap - 856 days of Applicant Delay

As will be discussed, a 779 day period of reduction, not a 902 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(11) in connection with the filing of an appeal brief on March 4, 2019 after a Notice of Appeal was filed on October 14, 2016. However, this period of reduction is completely subsumed within an 810 day period of reduction under current 37 CFR 1.704(c)(3) for the period of abandonment beginning December 15, 2016, the date of abandonment, and ending on March 4, 2019, the date a grantable petition to revive was filed. The period of Applicant Delay is 888 (810 + 78) days.

Therefore, the correct PTA is 333 days (796 days of A Delay + 425 days of B Delay + 0 days of C Delay - 0 days of Overlap - 888 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 796 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 796 days.

B Delay  

The Request does not dispute the Office’s prior determination that the period of B Delay is 425 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 425 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days. 

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 980 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 888 days.

Petitioner asserts a 778 day period of reduction, not a 902 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(11) in connection with the filing of an appeal brief on March 4, 2019 after a notice of appeal was filed on October 14, 2016. The Office finds a 779 day period of reduction is warranted, but it is subsumed completely within a 810 day period of reduction under 37 CFR 1.704(c)(3) ), which begins on December 15, 2016 and ends on March 4, 2019, and will be discussed later in this section of the decision. Therefore, the 779 day period of reduction will not be entered.

37 CFR 1.704(c)(11) provides for a reduction of patent term for applicant’s failure to file an appeal brief within three months from the date on which a notice of appeal was filed. The 779 (not 778) day period of reduction begins on January 15, 2017, the date three months after the October 14, 2016 notice of appeal was filed, and ends on March 4, 2019, the date an appeal brief was filed. 

The Request discusses a 565 day period of reduction under 37 CFR 1.704(c)(4), which calls for a reduction for:

(4) Failure to file a petition to withdraw the holding of abandonment or to revive an application within two months from the date of mailing of a notice of abandonment, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date two months from the date of mailing of a notice of abandonment and ending on the date a petition to withdraw the holding of abandonment or to revive the application was filed

The 37 CFR 1.704(c)(4) reduction in this application begins on August 16, 2017, the day after two months after the June 15, 2017 mailing date of the Notice of Abandonment, and ends on March 4, 2019, the date the grantable petition to revive was filed. This 566 (not 565) day period is also completely subsumed within the 810 period of delay under 37 CFR 1.704(c)(3), which begins on December 15, 2016 and ends on March 4, 2019 and will be discussed later in this section of the decision. Therefore, the 566 day reduction will not be entered.

The Office should have charged an 810 day period of reduction pursuant to 37 CFR 1.704(c)(3) in connection with the abandonment that occurred for failure to file a timely appeal brief. Petitioner requested that the Office apply current 37 CFR 1.704(c)(3) in the RESPONSE TO REQUEST FOR INFORMATION, filed March 4, 2021.

Current 37 CFR 1.704(c)(3) states, in pertinent part:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(3) Abandonment of the application or late payment of the issue fee, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the date of abandonment or the day after the date the issue fee was due and ending on the date the grantable petition to revive the application or accept late payment of the issue fee was filed;

Applicant filed a notice of appeal on October 14, 2016. Applicant had two months (extendable under 37 CFR 1.136(a)) to file an appeal brief or other appropriate follow-up submission, i.e. a RCE. This deadline was missed. The application became abandoned on December 15, 2016. Applicant filed a petition to revive on August 9, 2017, which was dismissed on November 24, 2017. Applicant filed a petition to revive on November 14, 2018, which was dismissed on December 4, 2018. Applicant filed a petition to revive on March 4, 2019, which was granted on April 4, 2019.  

Under current 37 CFR 1.704(c)(3), the 810 period of reduction begins on December 15, 2016, the date of abandonment, and ends on March 4, 2019, the date the grantable petition to revive was filed. An 810 period of reduction under 37 CFR 1.704(c)(3) has been entered.

The period of Applicant Delay is 888 (810 + 78) days.

Conclusion 

The Request asserts the correct period of Applicant Delay is 856 days and the correct PTA is 365 days (796 days of A Delay + 425 days of B Delay + 0 days of C Delay - 0 days of Overlap - 856 days of Applicant Delay).

As previously discussed, the period of Applicant Delay is 888 days. Therefore, the correct PTA is 333 days (796 days of A Delay + 425 days of B Delay + 0 days of C Delay - 0 days of Overlap – 888 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 333 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to three hundred thirty-three (333) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:	 Draft Certificate of Correction



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.